PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 12598254
Filing Date: 10-30-2009
Appellant(s): Otman Basir



__________________
Stephen A. Burch (66,570)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11-23-2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated October 14, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

 (2) Response to Argument
As an initial matter, the Examiner points out that this case had already been decided previously in appeal on 12-18-2020.1 The Examiner was affirmed; however, since the Appellant has amended the independent claims somewhat, the Examiner is waiving a plea of res iudacata. That aside though, the Examiner is incorporating that decision in it’s entirety into this action by reference. For the judges’ convenience, a copy of that decision is attached with this Answer.

Appellant states that the first step in claim 1, sensing data, is not a certain method of organizing human activity or mental process. Appeal Brief at 5. The Examiner disagrees. “Sensing” is insignificant pre-solution activity and includes data gathering. 2019 Revised Guidance, 55 n.31; see also MPEP § 2106.05(g).

Appellant then states the second step, comparing, is not a certain method of organizing human activity or mental process. Id.  Appellant explains that this step is directed to transformation of data. The Examiner disagrees. “Comparing” could be performed as a mental process. See 2019 Rev. Guid. 52. As to the transformation of data, the Examiner does not see how comparing data constitutes transformation of those data. Furthermore, there is no support in the Specification for transformation of anything, let alone data.

Next Appellant remarks that step c, transmitting a code, is not a mental process or a mathematical concept. This is true. As claimed, this step is post-solution activity that does not add significantly more to the abstract idea to render the claimed invention patent-eligible. See buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014) (computer receives and sends information over a network).

Then Appellant argues that determining an insurance cost, step d,  is not abstract and the step is not required for determining the cost of an insurance premium. Appeal Brief at 6. The Examiner disagrees. “Determining” is an abstract idea, i.e., an “observation, evaluation, judgment, opinion” which could be performed as a mental process. See Guidance, 84 Fed. Reg. at 52.

Appellant also contends that “The claims are directed to a specific process for transforming location information into a non-specific form in a manner that cannot be reverse transformed to protect the privacy of the user,” (Appeal Brief at 12) and the Examiner disagrees here as well. Appellant is trying to recast the original invention from that of gathering data for use in determining an insurance policy premium into an invention directed to data transformation. The claims are clearly directed to data-gathering for use in premium determination. This is borne out in Specification paragraphs 1 and 2, abstract, claimed step 1d, the preamble of claim 8, dependent claim 17 and the preamble of claim 23.

Appellant then asserts that “Similar to claims 16, 19 and 20 discussed above, claims 8, 11, 13, 14, 23, 25 and 26 do not recite calculating insurance premiums within the claim limitations.” Appeal Brief at 9. True. Rather, the claims recite ‘determining’ an insurance premium, and the Examiner finds the words “calculating” and “determining,” at least in the claimed context, to be synonymous.

Appellant next draws a parallel between the pending claims of those of Bascom Global Internet Services, Inc. vs. AT&T Mobility LLC (Fed. Cir. June 27, 2016), 119 USPQ2d 1236, 827 F.3d 1341. Appeal Brief at 13. 

However, Appellant’s reliance on Bascom is misplaced. For example, the patent at issue in Bascom (U.S. Patent No. 5,987,606 ("Bascom '606 patent")) describes a particular arrangement of filtering software at a specific location, remote from the end-users, with customizable filtering features specific to each end user. The filtering software enables individually customizable filtering at the remote ISP server by taking advantage of the technical ability of the ISP server to identify individual accounts and associate a request for Internet content with a specific individual account. Bascom '606 patent, 4:35-38. The Federal Circuit recognized that Bascom's installation of an Internet content filter at a particular network location is "a technical improvement over prior art ways of filtering such content" because such an arrangement advantageously allows the Internet content filter to have "both the benefits of a filter on a local computer and the benefits of a filter on the ISP server" and "give[ s] users the ability to customize filtering for their individual network accounts." Bascom, 827 F.3d at 1350, 1352. According to the panel, Bascom's claims "do not preempt the use of the abstract idea of filtering content on the Internet or on generic computer components performing conventional activities." Id. Instead, Bascom's claims "'carve out a specific location for the filtering system ( a remote ISP server) and require the filtering system to give users the ability to customize filtering for their individual network accounts." Id. As such, "an inventive concept can be found in the non-conventional and non-generic arrangement of known, conventional pieces." Id. at 1350.

In contrast to Bascom, Appellant’s claims and Specification are directed to the abstract idea of recording driving data in order to compute an insurance premium. There is no evidence in the record to support the contention that Appellant’s claimed system is provided with any non-conventional and non-generic arrangement of known, conventional components similar to Bascom.

Appellant then suggests that since there is no prior art, the Examiner cannot maintain an assertion that the claims are routine, conventional and well-understood. Appeal Brief at 15. And, “[T]he Examiner is required to show that computer hardware already programmed to perform steps a-d is well-understood, routine, or conventional activity in the field. The fact that the examiner has not cited any references anticipating or rendering obvious the claimed features is definitive proof that the features are not well-understood, routine or conventional.” Id.
The Appellant though misapprehends the controlling case law. Although the second step in the Alice/Mayo framework is termed a search for an "inventive concept," "the concept of inventiveness [under § 101] is distinct from that of novelty" and "[t]he inventiveness inquiry of § 101 should therefore not be confused with the separate novelty inquiry of § 102 or the obviousness inquiry of § 103." See Amdocs (Israel) Ltd. v. Openet Telecom, Inc., 841 F.3d 1288, 1312 (Fed. Cir. 2016). Instead, the analysis is based on a search for "'an element or combination of elements that is sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept] itself."' Alice, 134 S. Ct. at 2355. A novel and nonobvious claim directed to a purely abstract idea is, nonetheless, patent-ineligible. See Mayo, 132 S. Ct. at 1304.
Moreover, the Examiner quotes from the Final action dated 10-14-2021 as follows: “[T]he Examiner refers to paragraphs 10, 11, 13, 15 and 34-36 of the published Specification. The Examiner finds the recited hardware components are well-understood, routine, and conventional. The generic computers described in the Specification are well-understood, routine, and conventional, at least because the Specification describes the computers in a manner that indicates they are sufficiently well-known that the Specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112 4 1(a). See Berkheimer Memo’ §IIl.A.1. Thus, because the Specification describes the additional elements in general terms, without describing the particulars, the Examiner concludes the claim limitations may be broadly but reasonably construed as reciting conventional computer components and techniques, particularly in light of Applicant’s Specification, as quoted above.”
Accordingly, for reasons of record and as set forth above, the examiner maintains the rejection of the claims as being directed to a judicial exception without significantly more, and thereby being directed to non-statutory subject matter under 35 USC §101. In reaching this decision, the Examiner considered all evidence presented and all arguments actually made by Appellant. To the extent Appellant has not advanced separate, substantive arguments for particular claims, or other issues, the Examiner deems such arguments waived. 37 C.F.R. §41.37(c)(1)(iv).

Respectfully submitted,

/ROBERT R NIQUETTE/
Primary Examiner, Art Unit 3691

                                                                                                                                                                                                    Conferees:
/ALEXANDER G KALINOWSKI/   Supervisory Patent Examiner, Art Unit 3691

/Vincent Millin/
Appeal Practice Specialist


                                                                                                                                                                                                     

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.


    
        
            
        
            
        
            
    

    
        1XP Basir, 2020-003988.